Title: Thomas Jefferson to John Patterson, 27 November 1816
From: Jefferson, Thomas
To: Patterson, John


          
            Dear Sir
            Poplar Forest Nov. 27. 16.
          
          The bearer of this mr George Flower is an English gentleman farmer, on a tour thro’ the US. to look for a settlement for his family and friends. he wishes to see what we consider the best course of farming as adapted to the particular circumstances of our country. on this ground I
			 address him to yourself am and mr Randolph. in return for any information you give him of that kind he will give you that of Europe generally, & of England most particularly, being well informed of the men and things of the day. he was the travelling companion of Birkbeck in his tour thro’ France which you have seen, and brings me letters of recommendation from the M. de la Fayette am and M. de L’Asteyrie the agricultural writer, who speak in the highest terms of his worth. assured that you will be gratified with his conversation & acquaintance I consign him to your attentions & myself to your friendship
          Th: Jefferson
        